Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 13-17, 21-24 are pending in this application of which claims 9, 10, and 18 are withdrawn from consideration.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–6, 13–15, 21-24 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Slavenburg (US 2014/0092150) in view of Nambi (US 2014/0198138) in view of Fujimoto (US 2019/0088224).

As to claim 1, Slavenburg (Fig. 3A) teaches a liquid crystal display device comprising: 
a source device (GPU) configured to output image data of a plurality of frames (Frames shown in Fig. 3A); and 
a sink device (Monitor) configured to perform a displaying operation based on the image data (Data shown as individual frames in Fig. 3A that are displayed), 
wherein the source device changes a frame rate of an image frame composing the image data while the displaying operation is performed (Each frame can have a different frame rate as shown in Fig. 3A) [0040], 
wherein the sink device changes a frame rate of a panel driving frame for the displaying operation by adjusting a vertical blank period of the panel driving frame as the frame rate of the image frame is changed (The data is displayed on the monitor during the same period of time regardless of the frame period and the remainder of the time corresponds to the vertical blank period) [0105-0108].

However, Slavenburg does not teach gradually adjusting the power supply voltage during a frame.
On the other hand, Nambi (Figs. 6, 8, 20) teaches wherein the sink device gradually adjusts a power supply voltage (Vcom) applied to a display panel included in the sink device during a display operation of an individual frame, in accordance with the frame rate of the panel driving frame (Fig. 20 shows altering the common voltage based on the refresh rate. The refresh rate is gradually adjusted through the use of Sloping Logic 608 and the corresponding adjustments to the common voltage are performed during the vertical blanking period) [0061, 0063, 0104-0106].
It would have been obvious to one skilled in the art, at the time of the invention, to utilize the frequency-based Vcom adjustment of Nambi with the display of Slavenburg because the combination would allow for maintenance of a desired brightness level through adjacent refresh rate changes, increasing the quality of the final output image.

However, Slavenburg and Nambi do not explicitly teach gradually adjusting a power supply voltage throughout a majority portion of an active period of the panel driving frame and/or a majority portion of the vertical blank period of the panel driving frame.
On the other hand, Fujimoto (Fig. 10) teaches gradually adjusting a power supply voltage throughout a majority portion of an active period of the panel driving frame and/or a majority portion of the vertical blank period of the panel driving frame, during a display operation of a corresponding individual frame (As shown in Fig. 10, the common voltage is adjusted during the entirety of the frame period) [0061-0063]. 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the active period common voltage adjustment of Fujimoto with the display device of Slavenburg, as modified by Nambi, because the combination would allow for a faster transitioning common voltage through both the vertical blanking and display periods. 

As to claim 13, Slavenburg, Nambi, and Fujimoto teach the elements of claim 1 above.
Slavenburg also teaches a display panel configured to display image frames based on image data in a displaying operation [0002];
change a frame rate of a panel driving frame for the displaying operation by adjusting a vertical blank period of the panel driving frame (Shown in Fig. 3A).
Nambi also teaches adjust a power supply voltage applied to the display panel during a display operation of an individual frame (Fig. 21 shows altering the common voltage based on the refresh rate) [0104-0106].

As to claim 2, Slavenburg teaches wherein an active period of the panel driving frame is maintained at a constant length from a first frame to a second frame when the frame rate of the panel driving frame is changed from the first frame to the second frame (Fig. 3A shows a constantly maintained active driving period regardless of the GPU rendering period).

As to claim 3, Slavenburg teaches wherein the sink device changes the frame rate of the panel driving frame to have the same value as the frame rate of the image frame (The monitor displays each frame at the same frame rate as provided by the GPU, as shown in Fig. 3A).

As to claim 4, Slavenburg teaches wherein the sink device increases the frame rate of the panel driving frame by reducing the vertical blank period of the panel driving frame when the source device increases the frame rate of the image frame (A higher frame rate, e.g. going from a 13ms frame period to 10ms, is achieved by modulating the duration of the vertical blank period).

As to claim 5, Slavenburg teaches wherein the sink device decreases the frame rate of the panel driving frame by increasing the vertical blank period of the panel driving frame when the source device decreases the frame rate of the image frame (A lower frame rate, e.g. going from a 10ms frame period to 15ms, is achieved by modulating the duration of the vertical blank period).

As to claims 6, 15, However, Slavenburg and Nambi do not explicitly teach gradually adjusting a power supply voltage throughout a majority portion of an active period of the panel driving frame and/or a majority portion of the vertical blank period of the panel driving frame.
On the other hand, Fujimoto (Fig. 10) teaches wherein the sink device adjusts the power supply voltage gradually throughout a majority portion of the active period of the panel driving frame (As shown in Fig. 10, the common voltage is adjusted during the entirety of the frame period) [0061-0063].

As to claim 14, Slavenburg teaches wherein the display panel driving circuit changes the frame rate of the panel driving frame to have the same value as a frame rate of a frame of the image data which is output by the source device (The monitor displays each frame at the same frame rate as provided by the GPU, as shown in Fig. 3A).

As to claims 21 and 23, Slavenburg teaches the elements of claims 1 and 13 above.
However, Slavenburg does not teach gradually adjusting the power supply voltage during a frame.
On the other hand, Nambi (Figs. 6, 8, 20) teaches wherein the display panel driving circuit gradually adjusts the power supply voltage throughout a majority portion of the vertical blank period of the panel driving frame (Fig. 20 shows altering the common voltage based on the refresh rate. The refresh rate is gradually adjusted through the use of Sloping Logic 608 and the corresponding adjustments to the common voltage are performed during the vertical blanking period) [0061, 0063, 0104-0106].

As to claim 22 and 24, Slavenburg and Nambi teach the elements of claims 1 and 13 above.
However, Slavenburg and Nambi do not explicitly teach gradually adjusting a power supply voltage throughout a majority portion of an active period of the panel driving frame and/or a majority portion of the vertical blank period of the panel driving frame.
On the other hand, Fujimoto (Fig. 10) teaches wherein the display panel driving circuit gradually adjusts the power supply voltage throughout an entirety of the panel driving frame (As shown in Fig. 10, the common voltage is adjusted during the entirety of the frame period) [0061-0063]. 

Claim(s) 7, 8, 16, 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Slavenburg (US 2014/0092150) in view of Nambi (US 2014/0198138) in view of Fujimoto (US 2019/0088224) in view of Choi (US 2006/0125715).

As to claims 7, 16, Slavenburg, Nambi, and Fujimoto teach the elements of claim 6 above.
However, Slavenburg, Nambi, and Fujimoto do not teach wherein the sink device resets the power supply voltage to have a reference voltage level at a starting point of the panel driving frame.
On the other hand, Choi (Fig. 7) teaches wherein the sink device resets the power supply voltage to have a reference voltage (Vre) level at a starting point of the panel driving frame (Shown in Fig. 7) [0063].
It would have been obvious to one skilled in the art, at the time of the invention, to reset the common voltage every frame as taught by Choi with the display of Slavenburg, as modified by Nambi and Fujimoto, because the combination would allow for uniformity in the display of each frame, as the common voltage would start from the same voltage for every frame. 

As to claims 8, 17, Slavenburg, Nambi, and Fujimoto teach the elements of claim 6 above.
However, Slavenburg, Nambi, and Fujimoto do not teach wherein the sink device starts to adjust the common voltage at the starting point of the panel driving frame.
On the other hand, Choi (Fig. 7) teaches wherein the sink device starts to adjust the power supply voltage at the starting point of the panel driving frame (As shown in Fig. 7 as the Reset Period).

Response to Arguments
Applicant's arguments with respect to claims 1-8, 13-17, 21-24 have been considered but are moot in view of the new ground(s) of rejection based on the reference Fujimoto. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691